KNOLL, J.
I would grant this application. I disagree with the judgment revoking relator’s probation for execution of his sentence. Relator committed only a “technical violation” of his probation by associating with known felons. See La. C.Cr.P. art. 900(A)(6)(c). Therefore, the district court could only impose a sentence of “no more than ninety days.” La. C.Cr.P. art. 900(A)(6)(b). While the State also presented evidence regarding relator’s arrest for possession and manufacture of methamphetamines, there is no indication the district court based its decision on this evidence. Therefore, I would remand this case to the district court for further findings of fact regarding whether relator’s conduct leading to his arrest provided a sufficient basis for revoking his probation for a “non-technical” violation. La. C.Cr.P. art. 900(A)(6)(c)(i)(aa) (the term “technical violation” does not include “being arrested, charged, or convicted of .... [a] felony.”).